COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
LAURA LAMAR VASQUEZ,                              )                     No. 
08-02-00111-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                       318th District Court
                                                                              )
TEXAS DEPARTMENT OF
PROTECTIVE        )                  of Midland County, Texas
AND REGULATORY SERVICES,                      )
                                          )                             (TC# 37,044)
Appellee.                           )
 
O
P I N I O N
 
Pending
before the Court is the motion of Appellant, Laura Lamar Vasquez, to dismiss
this appeal pursuant to Tex.R.App.P.
42.1, which states that:
(a) The appellate court
may dispose of an appeal as follows:
 
(1)  in accordance with an agreement signed by all
parties or their attorneys and filed with the clerk; or
 
(2)  in accordance with a motion of appellant to
dismiss the appeal or affirm the appealed judgment or order; but no party may
be prevented from seeking any relief to which it would otherwise be entitled.
 




By
her motion, Appellant voluntarily requests dismissal of the appeal pursuant to
Rule 42.1(a)(2) because she no longer desires to pursue the appeal.  There is no indication in the record before
us that Appellee seeks affirmative relief in the context of this appeal and
Appellee has not objected to dismissal. 
Because Appellant has established compliance with Rule 42.1(a)(2), we
grant Appellant=s motion
and dismiss the appeal.
 
 
September 26, 2002
                                                                         

ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)